United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.M., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
Austin, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-391
Issued: November 3, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On November 19, 2007 appellant filed a timely appeal of the Office of Workers’
Compensation Programs’ merit decisions dated May 2, 2007 which denied his claims for
schedule awards.1 He also filed a timely appeal of the November 7, 2007 nonmerit decision2
which denied his reconsideration request.3

1

By decision dated May 2, 2007, the Office denied appellant’s claim for a schedule award in case number
xxxxxx830, which had been accepted for “chondromalacia right knee.” By decision on the same date, it denied
appellant’s claim for a schedule award in case number xxxxxx605, which had been accepted for “aggravation of
chondromalacia and aggravation of shoulder impingement.” Finally, by decision on the same date, the Office
denied appellant’s claim for a schedule award also in case number xxxxxx605 which had been accepted for “carpal
tunnel syndrome, bilateral and trigger finger (acquired) left.”
2

The November 7, 2007 decision was issued in case number xxxxxx830. There was no further decision issued
under case number xxxxxx605.
3

The record includes evidence received in OWCP case number xxxxxx605 after the Office issued the
November 7, 2007 decision. The Board cannot consider new evidence for the first time on appeal. 20 C.F.R.
§ 501.2(c) (2004).

Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merit
and nonmerit decisions of this case.
ISSUES
The issues are: (1) whether appellant established that he sustained a permanent
impairment to a scheduled member; and (2) whether the Office properly refused to reopen
appellant’s case for further review of the merits of his claim on the grounds that he did not
provide any additional evidence or legal argument to establish that he was entitled to a schedule
award.
FACTUAL HISTORY
On October 13, 2000 appellant, then a 38-year-old detention enforcement officer, filed an
occupational disease claim alleging that he sustained repetitive motion syndrome in the right
knee and ankle as a result of driving in the performance of duty. Medical notes dated from
April 19, 1999 to May 5, 2000 were submitted. On November 13, 2000 appellant’s claim was
accepted for chondromalacia of the right knee.
On December 5, 2003 appellant filed an occupational disease claim alleging that he
sustained bursitis in his left shoulder as a result of driving in the performance of duty.
In a January 6, 2004 progress note, Dr. Stephen Norwood, a physician, stated that
appellant was there to follow up with three medical issues. He explained that appellant’s carpal
tunnel was under pretty good control, his shoulder had improved 60 to 70 percent with improved
impingement signs and that appellant was having increased pain in his right knee. Dr. Norwood
reported that new x-rays were taken that day which were essentially normal with the exception
of small lateral osteophyte and slight tilting of the patella but unchanged from the description
four years ago. In a January 27, 2004 physician’s report, he diagnosed right knee
chondromalacia patella, and left shoulder bursitis and opined that both problems were aggravated
by prolonged driving.
On February 26, 2004 appellant’s claim was accepted for “aggravation of the left knee
and left shoulder condition.”
On April 9, 2004 appellant filed a claim for a schedule award, arising from the accepted
December 2003 accepted shoulder injury.4 On June 7, 2004 he filed a request for a schedule
award, arising from the April 1999 knee injury.
In a June 28, 2004 letter, the Office informed appellant that an assessment of permanent
impairment was needed which included whether maximum medical improvement occurred, the
4

On April 12, 2004 appellant filed a claim for leave without pay and leave buyback. On October 19, 2005 the
Office requested medical evidence establishing a disability for the claimed time period. No response was received.
A decision addressing appellant’s claim for leave without pay and leave buyback was not issued.
On April 27, 2004 appellant filed an occupational disease claim alleging that he sustained a bone-spur to the right
side of the ankle as a result of driving in the performance of duty. No decision was issued addressing this claim.

2

percentage of impairment of the affected members according to the A.M.A. Guides, and a
description of the subjective complaints causing impairment.
In a July 15, 2004 letter, the Office requested a permanent impairment assessment of
appellant from Dr. Norwood.
In a November 9, 2004 letter, the Office again requested that appellant submit an
assessment of permanent impairment.
Progress notes from Dr. J. Brad Lichtenhan, Board-certified in family medicine, were
received indicating restrictions in driving but in an October 12, 2004 note, he stated that
appellant could return to work without restrictions. In a January 24, 2005 note, he stated that
appellant was out of work due to back pain and left shoulder pain which were identified as
repetitive use injuries from extensive driving.
On February 15, 2007 appellant again filed a claim for a schedule award arising from the
December 2003 shoulder injury. In two memoranda dated March 14, 2007, he reported that he
was able to locate a physician, Dr. James Baker, willing to do an impairment rating for his
shoulder and knee/ankle injuries.
In a March 30, 2007 letter to Dr. Baker, the Office listed the information needed to assess
a permanent impairment for both the left shoulder impingement and right knee chondromalacia
of patella. No response was received.
In three separate decisions dated May 2, 2007, the Office denied appellant’s schedule
award claims for the right knee, for bilateral carpal tunnel syndrome and left trigger finger, and
“aggravation of chrondromalacia and aggravation of shoulder impingement” finding that the
evidence was insufficient to establish that he sustained a permanent impairment to a scheduled
member.
On October 17, 2007 appellant requested reconsideration, apparently only for the right
knee decision. Additional information was submitted. In an April 13, 2005 magnetic resonance
imaging (MRI) scan report of the right knee, Dr. Tamina Blais, a radiologist, found Grade 1
signal noted in the posterior horn and body of the medial meniscus, but no articular surface
reaching medial meniscal tear was seen with minimal medial joint space degenerative
chondromalacia. In a May 31, 2007 MRI scan report of the right knee, Dr. Douglas Smith, a
radiologist, noted only minor osteophytosis present, abnormal signal in the posterior horn of the
medial meniscus without extension to an articular surface to indicate a tear, and no other findings
to explain knee pain.
In a November 7, 2007 nonmerit decision, the Office denied appellant’s request for
reconsideration of the denial of schedule award for the right knee finding that as appellant did
not raise any substantive legal questions or include new and relevant evidence his request was
insufficient to warrant a merit review.

3

LEGAL PRECEDENT -- ISSUE 1
The schedule award provision of the Federal Employees’ Compensation Act5 and its
implementing regulation6 sets forth the number of weeks of compensation payable to employees
sustaining permanent impairment from loss or loss of use, of scheduled members or functions of
the body. The Act, however, does not specify the manner in which the percentage of loss shall
be determined. The method used in making such a determination is a matter that rests within the
sound discretion of the Office.7 For consistent results and to ensure equal justice under the law
to all claimants, good administrative practice necessitates the use of a single set of tables so that
there may be uniform standards applicable to all claimants. The A.M.A., Guides has been
adopted by the implementing regulation as the appropriate standard for evaluating schedule
losses.8 Effective February 1, 2001, the fifth edition of the A.M.A., Guides is used to calculate
schedule awards.9
The Board has previously stated that the medical evidence required for a schedule award
determination, provided by the attending physician, must include a detailed description of the
impairment, including where applicable the loss in degrees of active and passive motion of the
affected member or function, the amount of any atrophy or deformity, decreases in strength or
disturbance of sensation, or other pertinent description of the impairment. This description must
be in sufficient detail so that the claims examiner and others reviewing the file will be able to
clearly visualize the impairment with its resulting restrictions and limitations. Additional reports
should be required of the physician where the report does not meet this test.10
ANALYSIS -- ISSUE 1
The Office has accepted appellant’s claims for chondromalacia of the right knee, and
aggravation of the left knee and left shoulder condition.11 On April 9 and February 15, 2007
appellant filed claims for a schedule award for the shoulder condition and on June 7, 2004
appellant filed a claim for a schedule award for the right knee condition.
While medical notes were submitted, appellant submitted no medical report which
addressed whether he sustained a permanent impairment due to the accepted conditions. The
Office met its obligation to advise appellant that a medical report detailing the claimed
5

5 U.S.C. §§ 8101-8193.

6

20 C.F.R. § 10.404.

7

Michele Tousley, 57 ECAB 130 (2005); Linda R. Sherman, 56 ECAB 127 (2004); Danniel C. Goings, 37 ECAB
781, 783-84 (1986).
8

Michele Tousley, supra note 5; Ronald R. Kraynak, 53 ECAB 130 (2001).

9

Dennis R. Stark, 57 ECAB 306 (2006).

10

Alvin C. Lewis, 36 ECAB 595, 596 (1985).

11

There was also reference to acceptance of conditions of bilateral carpal tunnel syndrome and left trigger finger.
There is no evidence in the record of a claim for a schedule award for this condition.

4

permanent impairment is required by letters dated June 28, July 15 and November 9, 2004, and
March 30, 2007. The Office did not receive any medical report discussing permanent
impairment. Appellant bears the burden to establish that he sustained a permanent impairment
causally related to his accepted employment conditions.12 With no medical evidence to support
appellant’s claim, appellant has failed to meet his burden to establish that he sustained permanent
impairments which may have entitled him to schedule award compensation.
LEGAL PRECEDENT -- ISSUE 2
Section 8128(a) of the Act13 (herein “Act”) does not entitle a claimant to a review of an
Office decision as a matter of right.14 The Act does not mandate that the Office review a final
decision simply upon request by a claimant.15
To require the Office to reopen a case for merit review under section 8128(a) of the Act,
the Office’s regulations provide that the application for reconsideration, including all supporting
documents, must set forth arguments and contain evidence that either: (1) shows that the Office
erroneously applied or interpreted a specific point of law; (2) advances a relevant legal argument
not previously considered by the Office; or (3) constitutes relevant and pertinent new evidence
not previously considered by the Office.16
ANALYSIS -- ISSUE 2
The Office is required to reopen a case for merit review if an application for
reconsideration demonstrates that the Office erroneously applied a specific point of law, puts
forth relevant and pertinent new evidence or presents a new relevant legal argument. Appellant
did not argue that the Office erroneously applied a point of law or present a new relevant legal
argument. He submitted two MRI scan reports with his request but both of the reports were
previously of record. However neither report addressed the issue in the case, whether appellant
has sustained a permanent impairment, therefore they are not considered to be new and relevant
evidence which would entitle appellant to a merit review.
CONCLUSION
The Board finds that appellant has failed to establish that he sustained any permanent
impairment related to his accepted employment conditions. The Board also finds that the Office
properly denied appellant’s request for reconsideration.

12

See Veronica Williams, 56 ECAB 367, 370 (2005).

13

5 U.S.C. § 8128(a).

14

Darletha Coleman, 55 ECAB 143 (2003).

15

Donna M. Campbell, 55 ECAB 241 (2004).

16

20 C.F.R. § 10.606(b)(2)(iii) (2004).

5

ORDER
IT IS HEREBY ORDERED THAT the November 7 and May 2, 2007 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: November 3, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

6

